Citation Nr: 0834831	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than August 15, 
2003 for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 15, 
2003 for the grant of eligibility to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 until June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that granted a 100 percent evaluation 
for PTSD and entitlement to Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35, both effective August 15, 2003.

In a March 2008 decision the Board denied the veteran's 
claims for an earlier effective date, prior to August 15, 
2003, for the grant of a 100 percent evaluation for PTSD and 
for educational benefits.  The veteran appealed the Board's 
March 2008 decision to the United States Court of Appeals for 
Veterans Claims (Court), which in an August 2008 order 
granted the parties' joint motion for remand, vacating the 
Board's March 2008 decision and remanding the case for 
compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that his grant of a 
disability rating of 100 percent for PTSD and eligibility to 
Dependents Educational Assistance under 38 U.S.C.A. Chapter 
35 should be given an effective date prior to August 15, 
2003.

A review of the claims file reveals that the veteran has 
received benefits from the Social Security Administration 
(SSA), as indicated in a September 2003 VA examination.  No 
request for records from the SSA, however, has ever been 
made. As such, VA is obliged to attempt to obtain and 
consider those SSA records. 38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the veteran must be informed in 
writing.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
